Talmadge, J.
(concurring) — I agree with the majority opinion in its analysis of the critical issues in this case. I write separately to emphasize the appropriate test in cases *814involving the validity of an emergency clause placed in a bill by the Legislature.14
Our constitution in article II, section 1, empowers the Legislature to declare legislation necessary for the support of the state government and its existing public institutions or for the preservation of public peace, health or safety. With such a declaration, the legislation becomes effective immediately and is not subject to a referendum. While the dissent correctly discerns we should be vigilant of the people’s right to a referendum, the constitution itself affords the Legislature, a coordinate branch of state government, the specific power to declare an emergency when legislating. We need to be cognizant of this constitutional apportionment of power as well.
In general, this Court has been exceedingly reluctant, and properly so, to intrude upon the decisionmaking process of a coordinate branch of state government. The examples of such reluctance are numerous and varied. We have declined to interfere with the Legislature’s right to refer a bill to the people. Walker v. Munro, 124 Wn.2d 402, 423, 879 P.2d 920 (1994). Under the enrolled bill doctrine, we do not inquire into the Legislature’s process for enacting legislation. Reed v. Jones, 6 Wash. 452, 34 P. 201 (1893).15 Similarly, with respect to gubernatorial sectional vetoes, we give considerable deference to the Legislature’s *815designation of sections subject to the veto power. Washington State Motorcycle Dealers Ass’n v. State, 111 Wn.2d 667, 763 P.2d 442 (1988).
As the majority notes, a similar policy of deference applies to legislative declarations of an emergency: "Legislative declarations of fact, such as the existence of an emergency, are deemed conclusive unless they are 'obviously false and a palpable attempt at dissimulation.’ ” (Emphasis added.) City of Tacoma v. Luvene, 118 Wn.2d 826, 851, 827 P.2d 1374 (1992) (quoting State ex rel. Hamilton v. Martin, 173 Wash. 249, 257, 23 P.2d 1 (1933)). In fact, an "aura of conclusiveness” surrounds such declarations because we presume the Legislature acted "appropriately and affirmatively” in determining the fact. Hoppe v. State, 78 Wn.2d 164, 170, 469 P.2d 909 (1970).
Yet, the dissent argues for an entirely new principle governing relations between this Court and the Legislature, a relationship rife with opportunities for unbridled judicial activism ultimately requiring us to substitute our judgment, without the benefit of committee hearings and public testimony, for that of the people’s elected legislative representatives and the Governor. The majority properly rejects such a principle.
The most troublesome aspect of the dissent’s analysis, however, is the notion a legislative declaration of fact, such as an emergency, is subject to intrusive judicial review. Dissent at 828-31, 833-42.16 The dissent apparently finds, without a shred of supporting evidence in the record, the legislative declaration of an emergency to meet our standard of review as an "obviously false and a palpable attempt at dissimulation,” and substitutes its *816judgment for that of the Legislature and Governor, finding no emergency.
The dissent ignores our long-established rule conferring an "aura of conclusiveness” upon legislative declarations and propounds a new rule requiring the Legislature to tell what the emergency is to avoid invalidation by this Court. But even announcing the nature of the emergency is not enough for the dissent. The dissent would still retain for this Court the power "to independently draw the correct legal conclusion.” Dissent at 840. The dissent offers no guidance as to how the Court would conduct this independent fact-finding expedition. This new rule, created by the dissent out of whole cloth, does severe violence to the most fundamental notions of separation of powers underlying the American form of government.
The dissent apparently believes the Legislature must make findings of fact regarding the existence of an emergency, subject to judicial review on some unspecified standard. Dissent at 835, 839-41.17 Does the dissent contend this Court should review legislative declarations of fact de novo, or perhaps on a substantial evidence test? How does the dissent propose to determine the "evidence” to support legislative findings? Can facts extrinsic to legislative deliberations be part of the record? Must the Legislature take specific evidence in its committee deliberations? Will the debate on the floor of both houses constitute the necessary evidence? Does the dissent believe individual legislators should be deposed to see if their intent in declaring an emergency was "legitimate” in the Court’s all-intrusive scrutiny? Does the dissent believe there must be a trial on the validity of every challenged emergency clause in a *817bill? The dissent does not answer any of these practical questions in its analysis, yet would have this Court intrude into the processes of a coordinate branch of government.
Without any effort to cite to the record, the dissent tosses off a series of accusations against the Legislature that are inexcusably unsubstantiated — the emergency clause is "boilerplate” (Dissent at 833-34, 838-39); the emergency clause may have been added to escape public scrutiny and the referendum process (Dissent at 825-26, 834-35, 838); the emergency clause was "tacked on” (Dissent at 840-41); the clause was "Orwellian” in its declaration of an emergency (Dissent at 825). Indeed, the dissent states: ". . . this emergency clause appears to have been added solely to avoid a possible referendum, not to substantially speed the effective date of the legislation.” Dissent at 825.
Such unsupported assertions are insulting to the men and women of the Legislature attempting in good faith to serve the people. But such statements are pernicious also because they are not borne out on the record in this case. The dissent can point to nothing in the record or the legislative history of the legislation to document its sweeping and unfounded charges. In fact, the record plainly contradicts the dissent’s statements.
Reviewing the legislative declaration of an emergency requires us to discern from the face of the legislation, and from any facts of which we can take judicial notice, whether the legislative declaration is "obviously false and a palpable attempt at dissimulation.” The burden of proving an emergency clause invalid rests squarely on the party challenging the clause. Hoppe, 78 Wn.2d at 170. In undertaking our review, based on the legislation itself and our judicial knowledge, we must be cognizant of the separation of powers and the appropriate role of each branch of our government. Fact-finding is left to the Legislature: "The authority and duty to ascertain the facts which ought to control legislative action are, from the ne*818cessity of the case, devolved by the constitution upon those to whom it has given the power to legislate, and their decision that the facts exist is conclusive upon the courts.” Hamilton v. Martin, 173 Wash. 249, 258, 23 P.2d 1 (1933). In exercising our judicial knowledge, we can look to the factors that prompted the action of the Legislature, the subjective understanding of the Governor and legislators regarding the emergency, and any other objective factors bearing on the legislative decisionmaking.
Objectively, from the face of the bill and from the facts of which we can take judicial notice, the owners of the Seattle Mariners advised Gary Locke, the King County Executive, by letter dated September 28, 1995, the team would be placed up for sale by October 30 (and presumably would leave Seattle). While the dissent does not believe such a deadline was truly emergent, the Governor and the legislative leadership did, recalling the loss of the Seattle Pilots, a previous major league baseball franchise that left for Milwaukee in 1969, and the movement of other professional franchises. See, e.g., Seattle Seahawks, Inc. v. King County, 128 Wn.2d 915, 913 P.2d 375 (1996).
The Governor and legislative leadership, in a spirit of bipartisan cooperation, agreed on a special session of the Legislature. This was not an act undertaken in partisan lockstep. The session was confined to the single topic of the baseball stadium, an exceedingly rare occurrence.18
Throughout that session, the stadium legislation considered in the House and Senate contained an emergency clause. The clause was not "tacked on” surrepti*819tiously or at the last moment in considering the bill.19 Most significantly, although 40 legislators ultimately voted against the bill on the merits, no legislator in the House or Senate offered an amendment either in committee or on the floor to delete the emergency clause.20 Such an amendment would have afforded stadium opponents the clear opportunity to argue the emergency was not present. No legislator accused the bill sponsors of attempting to avoid a referendum. Apparently, even opponents of the bill in the Legislature conceded an emergency was present.
Thus, looking at the factors prompting the bill, the process by which the bill was enacted, the subjective belief of the Governor and the legislators who worked on the bill, and the face of the legislation itself, reveals that the appellants have not borne their burden; nothing in the record suggests the emergency declaration was "obviously false and a palpable attempt at dissimulation.”
CONCLUSION
The Legislature attempted to deal with what it believed was an emergency. Legislators are, and were in this case, answerable for their decision to the voters at the next election. In addition to that electoral remedy, opponents of the bill also had the first right of the people, the initiative, available to them to challenge the legislation.
The dissent accuses the Governor and Legislature of perpetrating a falsehood in declaring an emergency to willfully deprive the people of their right to vote on the bill in a referendum. However, in a case on which the dissent relies heavily for support, we said this Court will *820never presume "that the [Legislature deliberately intended to infringe upon a constitutional right.” Kennedy v. Reeves, 22 Wn.2d 677, 683-84, 157 P.2d 721 (1945). The dissent’s harsh, and unfounded, accusation is without merit, and reflects a reckless willingness to throw off the fetters of judicial restraint and impose judicial policy preferences on the people of Washington.
While it is certainly true the Legislature should generally assist the courts by clarifying the basis for declaration of a fact, like an emergency, in the legislation itself or the legislative history, the record here offers no evidence the Legislature was motivated by a desire to consciously circumvent the people’s right of initiative in adopting an emergency clause in Engrossed House Bill 2115. Thus, we have no constitutional charter to second-guess the Governor and the Legislature in their good faith effort to address and resolve a significant public controversy. The emergency clause in Engrossed House Bill passes the test set in our constitution.
Dolliver, J., concurs with Talmadge, J.

Emergeney clauses are common in legislation to set an earlier or later effective date for the legislation than the constitution routinely provides. Of the" hundreds of bills enacted into law during 1995,135 contained emergency clauses. Governor Lowry vetoed six emergency clauses from bills during that same time period.
Legislators recognize emergency clauses in bills forestall the right of referendum; they are not hesitant to argue in committee or floor debate that an emergency is not present and such a clause should be deleted. See, e.g., Laws of 1996, ch. 178. In its original form, House Bill 1627 contained an emergency clause in section 25. H.B. 1627, 54th Legis. Reg. Sess. (Wash. 1996). The Senate Health & Long Term Care Committee deleted the emergency clause and provided an effective date. 1996 House Journal at 2378.


"The constitutional principle upon which [the enrolled bill doctrine] is based is that the three branches of state government are co-equal in dignity and that none of them is entitled to look behind the properly certified record of another to determine whether that branch has followed the procedures prescribed by the constitution, but rather each is responsible and answerable only to the people for its proper performance of the function for which it is instituted.”
*815Citizens Council v. Bjork, 84 Wn.2d 891, 897-98 n.1, 529 P.2d 1072 (1975). The dissent would abandon this Court’s 100-year history of judicial restraint expressed in the enrolled bill doctrine.


The dissent also argues the Legislature’s emergency clause was improper because a stadium for major league baseball was not a matter involving the public peace, health, or safety of the state. Dissent at 826-27, 831-33. I fully concur in the majority’s rejection of such a restrictive conception of state government.


The dissent offers no specific Washington authority requiring legislative findings of fact regarding an emergency. The only Washington authorities specifically requiring findings are readily distinguishable. City of Federal Way v. King County, 62 Wn. App. 530, 815 P.2d 790 (1991) (based on Federal Way Charter which required City Council to enter findings of fact regarding an emergency for emergency ordinance to be effective); City of Spokane v. Harris, 25 Wn. App. 345, 606 P.2d 291 (1980) (similar Spokane City Charter provision).
We have never presumed to require legislative findings of fact of emergency in any published opinion to satisfy article II, section 1 of our constitution.


Since the people adopted the 68th Amendment in 1979, providing for annual regular legislative sessions and new procedures for calling special legislative sessions, Wash. Const, art. II, § 12, only two other special sessions were called which confined their agenda to a single issue. Laws of 1983, 3d Ex. Sess., ch. 1 (special primary election to fill vacancy in U.S. Senate seat created by death of Senator Henry Jackson — legislation contained emergency clause); Laws of 1986, 1st Ex. Sess., ch. 1 (implementation of federal policy permitting people of state to reject a federal siting of a high-level nuclear waste facility — bill contained referendum clause at Governor’s request).


The court may appropriately consider sequential drafts of a bill in determining legislative intent. Spokane County Health Dist. v. Brockett, 120 Wn.2d 140, 153, 839 P.2d 324 (1992).


The absence of an amendment may be indicative of legislative intent. See State v. Clark, 129 Wn.2d 805, 812-13, 920 P.2d 187 (1996) (rejection of an amendment to existing statute may indicate legislative intent underlying tbe statute); Carnation Co., Inc. v. Hill, 115 Wn.2d 184, 189, 796 P.2d 416 (1990) (effect of failure of Legislature to amend statutory language in face of long-standing interpretation of statute by court).